United States Court of Appeals
                     For the First Circuit


No. 14–1991

         INSURANCE COMPANY OF THE STATE OF PENNSYLVANIA

                      Plaintiff, Appellant,

                               v.

                GREAT NORTHERN INSURANCE COMPANY,

                      Defendant, Appellee.


                          ERRATA SHEET

     The opinion of this Court issued on May 29, 2015, is amended
as follows:

     On page 3, line 16, a period is inserted after "Ins"
     On page 10, line 15, the word "not" is deleted.
     On page 10, line 16, a period is inserted after "Ins"